Citation Nr: 1028047	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  04-02 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bronchial asthma.  


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The Veteran served on active duty from September 1970 to April 
1972.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 2003 rating decision of the Newark, New Jersey, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

The case was remanded by the Board in October 2008.  

The issue of a temporary total rating under the provisions 
of 38 C.F.R. § 4.29 has been raised by the Veteran's 
representative, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Preexisting asthma was noted on entry examination.

2.  Asthma did not permanently increase in severity during 
service.  

3.  The Veteran was treated for an upper respiratory infection 
during service, but there was no treatment for asthma or 
complaints of asthma recorded during service.  

4.  The Veteran's current asthma is not related to his active 
service.  


CONCLUSION OF LAW

The criteria for service connection for asthma have not been met.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.304, 3.306(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five 
elements of a service connection claim: 1) veteran status; 
2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 
(Fed. Cir. 2007).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in 
the development of the claim.  September 2002, October 2005, and 
September 2009 letters explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, and the evidence the Veteran was responsible for 
providing.  A March 2006 letter and the September 2009 letter 
also informed the Veteran of disability rating and effective date 
criteria.  The Veteran has had ample opportunity to 
respond/supplement the record, and he has not alleged that notice 
in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  The RO 
arranged for VA examinations in October 2002 and October 2009.  
The October 2009 examination is found to be adequate for rating 
purposes for the issue decided in this decision.  In this regard, 
it is noted that the examiner reviewed the Veteran's medical 
history and complaints, made clinical observations, and rendered 
opinions regarding whether the disability for which service 
connection was claimed was aggravated by military service.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must 
provide an examination that is adequate for rating purposes).  
The Veteran has not identified any evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the Board 
will address the merits of the claim.

Service Connection for Asthma

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2009).  A 
veteran who served during a period of war, or after December 31, 
1946, will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior to 
service and was not aggravated by such service.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; 
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear 
and unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  38 
C.F.R. 
§ 3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 C.F.R. §§ 3.304, 3.306.  

Of note is that the burdens and evidentiary standard to determine 
whether conditions noted at entrance into service were aggravated 
by service are different than the burdens and evidentiary 
standard to determine whether conditions not noted at entrance 
into service were aggravated.  If a preexisting condition noted 
at entrance into service is not shown to have as likely as not 
increased in severity during service, the analysis stops.  Only 
if such condition is shown by an as likely as not standard to 
have increased in severity during service does the analysis 
continue.  In such cases, the increase is presumed to have been 
due to service unless there is clear and unmistakable evidence 
that the increase during service was not beyond the natural 
progression of the condition.  See 38 C.F.R. § 3.306.  

In the instant case, the Veteran's asthma was "noted" on 
reports of medical examination at entrance into service.  Because 
the preexisting asthma was noted at service entrance, the 
presumption of soundness at entry into service did not attach.  
38 U.S.C.A. § 1111.

The primary question then is whether his asthma is shown to have 
increased in severity during his active service.  In explaining 
the meaning of an increase in disability, the United States Court 
of Appeals for Veterans Claims (Court) has held that "temporary 
or intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted to 
symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. 
Cir. 2002) (explaining that, for non-combat veterans, a temporary 
worsening of symptoms due to flare ups is not evidence of an 
increase in disability).  

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting its decision, there is no need to discuss, 
in detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will 
summarize the relevant evidence where appropriate and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Review of the record shows that on examination at the time of 
entry into active duty, the Veteran reported a history having had 
asthma.  On examination, his lungs were clear to auscultation and 
percussion, and no chronic respiratory disorder was diagnosed.  
STRs show that the Veteran was treated for an upper respiratory 
infection in November 1970.  No complaints of asthma were noted 
in the STRs.  On examination for separation from active duty, in 
March 1972, clinical evaluation of the lungs was normal.  A chest 
X-ray study was normal.  

The post-service record includes a November 1978 examination for 
reserve duty.  At that time, the Veteran reported having had 
asthma in his medical history.  It was further elaborated that he 
had had asthma as a child, with no need for medications.  

Reports of treatment at private medical facilities after service 
include treatment for asthma beginning in 2001 and thereafter.  
On October 2002 VA examination, the diagnosis was "[b]ronchial 
asthma, but currently has no asthma attack."  VA treatment 
records show treatment for upper respiratory infections in 1978 
and 1980 and for asthma from 2003 and thereafter.  These include 
pulmonary function studies showing severe chronic obstructive 
pulmonary disease (COPD) in June 2004 and a March 2007 record at 
which time the Veteran reported having had a history of asthma at 
age five.  

An examination was conducted by VA in October 2009.  At that 
time, the Veteran's electronic medical records and claims folder 
were reviewed.  It was noted that after service from 1970 to 1972 
the Veteran had worked as a corrections officer from 1979 until 
his retirement in about 2002.  He stated that he had smoked 1/2 
pack of cigarettes per day for 30 years, which shows post-service 
onset of smoking, but had stopped smoking two years earlier.  The 
Veteran's history of bronchial asthma, which pre-existed military 
service, was noted.  The Veteran reported a history of recurrent 
treatment with systemic steroids/prednisone, including one week 
earlier at an emergency room, about 6 times per year.  He had 
asthma attacks about once per month.  He complained of a chronic 
cough, but had no history of pulmonary malignancy or allergy 
immunotherapy.  Triggers included perfume, leaves, cut grass, 
animals and dust.  He used inhalers as well as a nebulizer, each 
several times per day, for treatment.  He reported he had had 
frequent attacks beginning in 2000 or 2001, but had less frequent 
attacks prior to that time.  

Examination in October 2009 showed decreased breath sounds 
throughout all lung fields.  X-ray studies showed emphysematous 
changes, pleural thickening in the left costophrenic angle, 
moderate hyperinflation, and hyperlucency of the lungs.  
Pulmonary function studies were interpreted as showing moderate-
to-severe obstructive dysfunction, with significant 
bronchodilator response.  There was evidence of hyperinflation 
and mildly reduced diffusing capacity.  The diagnoses were 
bronchial asthma, mild functional impairment, and COPD.  The 
examiner opined that the Veteran's pre-existing asthma was not 
likely aggravated by his military service.  The examiner 
concluded that the asthma did not undergo an increase in 
disability during military service, and any increase in 
disability was due to the natural progress of the disease.  
Moreover, the examiner noted that the more frequent flare-ups of 
respiratory disability had occurred only over the past 10 years, 
and were 30 years removed from service.  For these reasons, the 
VA examiner concluded military service was not the cause of these 
exacerbations.  The opinion explained that the Veteran had COPD 
from long time smoking, which significantly contributed to his 
respiratory impairment and that smoking cigarettes more likely 
aggravated the asthma, not military service.   

The Veteran's 1970 enlistment examination indicating a history of 
asthma, as well as the references on examination for reserve duty 
in November 1978 and in VA outpatient treatment records, clearly 
shows that asthma existed prior to service.  Additional evidence 
of record likewise shows that asthma preexisted active duty.  

In deciding a claim based on aggravation, after having determined 
the presence of a preexisting condition, the Board must first 
determine whether there has been any measured worsening of the 
disability during service, and then whether this constitutes an 
increase, permanent in nature, in the disability.  Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).  

In this case, the Board finds that the weight of the evidence 
shows that the Veteran's preexisting asthma did not permanently 
increase in severity during service.  As noted above, while the 
Veteran was treated for an upper respiratory infection during 
service, there is no indication of a complaint or treatment for 
asthma while he was on active duty.  

There is no medical evidence of record indicating a complaint or 
treatment of asthma until 2001, nearly 30 years after the 
Veteran's discharge from service.  Private treatment records note 
exacerbations of asthma many years after service in 2001, but not 
sooner.  A VA physician diagnosed asthma in October 2002.  
The absence of clinical treatment records of treatment for asthma 
years after active duty is probative evidence against a permanent 
worsening of asthma in service.  Mense v. Derwinski, 1 Vet. App. 
354 (1991).  In addition to the lay statements and histories 
reported by the Veteran, the absence of a medical complaint of 
asthma for such a prolonged period is an additional factor that 
weighs against a finding that the Veteran's preexisting asthma 
was aggravated by service.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In an attempt to ascertain whether the Veteran's preexisting 
asthma was aggravated by service, the case was remanded by the 
Board in 2008 for an extensive medical examination.  That 
examination, conducted in October 2009, resulted in the opinion 
that the Veteran's asthma was not aggravated during service, but 
that the Veteran's 30 year post-service smoking likely aggravated 
the preexisting asthma disability.  There is also no post-service 
medical evidence of treatment for this condition until almost 30 
years following service.  Therefore, the Board finds that the 
weight of the evidence demonstrates that the Veteran's asthma was 
not aggravated during service.  In so finding, the Board notes 
that there is no evidence of complaints or treatment for the 
condition during service, and discharge examination results were 
normal.  

For the reasons stated above, the Board finds that the weight of 
the evidence of record shows that the Veteran had asthma prior to 
entering service in 1970, and that asthma was not aggravated by 
service.  For these reasons, the Board finds that a preponderance 
of the evidence is against the Veteran's claim, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bronchial asthma is denied.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


